Title: To George Washington from Jeremiah Olney, 14 February 1782
From: Olney, Jeremiah
To: Washington, George


                  
                     Sir
                     Providence 14th Feb. 1782
                  
                  I have the Honor to inform your Excellency, your favr of 31st Ulto, Covering dispatches for his Excellency the Governor on the Interesting Subject of Raising men and money, Came Safe to hand on Saturday evening 9th Inst.  Though unfortunately too late, the General Assembly haveing that Day Compleated their Session—I however lost no time in Delivering those dispatches to the Governor who Immediately layd them before as many of the Legislatures as Could handily be assembled at Providence & Greenwich, there advice to the Governor was for Convening the Genl Assembly not ’till Monday 25th Inst. as they had So lately Rise, this I Conceiv’d to be a Dangerous Delay, and urg’d the Necessity of its meeting at an earlier period, (particularly as the provision made at the Close of last Session, for Recruiting their Continental Regmt was very Inadequate and unsuccessfull, one man only being appointed in Each County for that Service, and but one hundred Dollars offered as a Bounty) but I was over Rul’d—The Requisition from the Financier for this States Quota of the 8,000,000 for Defraying the expences of the Current year, was also acted upon and after much Debate on the Injustice of the apportionment & the Great Inability of the State to Comply therewith, Came to a Resolution to Raise only £6,000 in Specie by 1st of April, and the like Sum in produce provided it Could be Received.
                  Your Excellencies dispatches to the Governor, point So clearly the absolute necessity of profiting by Immediate and Decisive Exertions, that I am Induc’d to hope when the Legislative Body Convenes, they will enter upon this very Interesting business with that Zeal and Spirit becoming a people who deserve & are Resolved to be Free—I shall do myself the honor of Transmitting to your Excellency by the earliest oppty the measures adopted by this State for Carrying into Effect this Great & Necessary Business.
                  Your Excellency having been pleas’d to Honor me with the Negotiation of So important a Trust, I find myself bound by every principle of Duty, & Love of Country, to pursue Invariably those measures that are within the Compass of my power, which may Tend to accomplish as far and as Speedily as possible those wishes thatley nearest your Heart. I have the Honor to be with Great Esteem, Your Excellencies, Most Obed. Servt
                  
                     Jereh Olney Lieut. Colo.
                  
               